—In an action to recover damages arising from the plaintiffs’ purchase of real property, the defendants George Pav and Meadow Acres Realty Corp. appeal, and the defendants The Prudential Long Island Realty, Rangeley Lakes Corp., DTHY Realty, Inc., Burr Affiliates, Inc., B&H Associates, and Margaret Remhild separately appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), entered September 4, 1997, which denied the motion of the defendants George Pav and Meadow Acres Realty Corp., in which the other defendants joined, (1) to vacate the plaintiffs’ note of issue, and (2) to compel an inspection of the subject property.
Ordered that the appeal by the defendants The Prudential Long Island Realty, Rangeley Lakes Corp., DTHY Realty, Inc., Burr Affiliates, Inc., B&H Associates, and Margaret Remhild is dismissed for failure to timely perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.8 [a], [e]); and it is further,
Ordered that the order is modified, on the law and as a matter of discretion, by deleting the provision thereof which denied that branch of the motion of the defendants George Pav and Meadow Acres Realty Corp. which was to compel an inspection of the property and substituting therefor a provision granting that branch of the motion; as so modified, the order is affirmed insofar as reviewed, without costs or disbursements.
The Supreme Court did not improvidently exercise its discretion in denying that branch of the motion which was to vacate the note of issue filed by the plaintiffs. The motion was not timely and the movants failed to establish good cause why it had not been made within 20 days after service of the note of issue and certificate of readiness (see, 22 NYCRR 202.21 [e]). However, under the circumstances of this case, the court should have permitted an inspection of the property by the expert of the movants Pav and Meadow Acres Realty Corp. Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.